DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on July 13, 2022, has been entered and acknowledged by the Examiner.
Claims 62-64, 69-73, 77, 79-80, 86, 88, 91-93, 96-98, and 142 are pending in the instant application.

Allowable Subject Matter
Claims 62-64, 69-73, 77, 79-80, 86, 88, 91-93, 96-98, and 142 are allowed.
The following is an examiner’s statement of reasons for allowance:
The amendments to independent claim 62 render it allowable over the prior art of record; claims 63-64, 69-73, 77, 79-80, 86, 88, 91-93, 96-98 are allowable based on their dependence from claim 62.
Independent claim 142 is allowable based on its requirement to of a method of making an ultraviolet (UV) light generation system, the method comprising: generating a plurality of openings in a UV diffuse reflective layer, wherein the UV diffuse reflective layer is flexible; positioning a flexible circuit adjacent to the UV diffuse reflective layer, wherein the flexible circuit comprises multiple UV-light emitting diodes (UV-LEDs), wherein the multiple UV-LEDs are aligned at corresponding openings of the plurality of openings in the UV diffuse reflective layer; and applying an adhesive between the overlayer and the UV diffuse reflective layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/
Primary Examiner
Art Unit 2879